Citation Nr: 1135997	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic lumbar strain with degenerative disc disease (DDD), prior to December 29, 2008.

2.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain with DDD, from December 29, 2008.  

3.  Entitlement to an initial rating in excess of 30 percent for lumbar radiculopathy of the right lower extremity, from February 24, 2009.

4.  Entitlement to an initial rating in excess of 30 percent for lumbar radiculopathy of the left lower extremity from February 24, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1977; he had additional service with the Army Reserve and National Guard, including active duty for training (ACDUTRA) from September 2005 to March 2006 in support of Hurricane Katrina Relief.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO granted service connection and assigned an initial 10 percent rating for a low back disability, characterized as chronic lumbar strain with sciatic features, effective October 15, 2005 (the date of the claim).

In an August 2009 rating decision, the RO granted a higher, 40 percent rating from December 29, 2008.  In that same rating decision, the RO granted separate, 30 percent ratings for lumbar radiculopathy of the right and left lower extremities, from February 24, 2009.  As higher ratings for these disabilities are assignable before and after the effective dates, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
 
In a separate August 2009 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU).  This rating decision represents a full grant of the benefit sought with respect to this claim.  Moreover, because the Veteran has already been awarded a TDIU, the Board need not consider a claim for a TDIU as a component of his current claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A Board hearing was scheduled at the RO in January 2010, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board  hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  Prior to December 29, 2008, the Veteran's low back disability was manifested primarily by low back pain radiating into his left lower extremity and limitation of motion due to pain; at worst, forward flexion was limited to 90 degrees and combined range of motion of the thoracolumbar column was limited to 180 degrees, but there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and the Veteran was able to walk half a mile without any assistance devices; there were also no incapacitating episodes of intervertebral disc syndrome (IVDS), and no separately ratable neurological manifestations of the Veteran's lumbar radiculopathy.

2.  From December 29, 2008, the Veteran's low back disability has been manifested primarily by low back pain radiating into his right and left lower extremities and limitation of motion due to pain; at worst, forward flexion was limited to 30 degrees with pain beginning at 10 degrees, but there has been no ankylosis of the thoracolumbar spine, no incapacitating episodes of IVDS, and no separately ratable neurological manifestations of lumbar radiculopathy prior to February 24, 2009.  

3.  From February 24, 2009, the Veteran has had severe lumbar radiculopathy in his right and left lower extremities without any muscle atrophy, comparable to moderately severe incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chronic lumbar strain with DDD prior to December 29, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2010).

2.  The criteria for a rating in excess of 40 percent for chronic lumbar strain with DDD from December 29, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial, 40 percent rating for lumbar radiculopathy of the right lower extremity from February 24, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2010).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial, 40 percent rating for lumbar radiculopathy of the lower extremity from February 24, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in January and February 2009.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in January and February 2009 letters.  

All pertinent development has been undertaken.  VA examinations were conducted in February 2007 and December 2008.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  All available, relevant evidence has been obtained in this case, including the Veteran's service treatment records from his National Guard unit; private medical records from Dr. R. A., Dr. R. F., Open MRI, Jeanes Rehabilitation Services, Temple University, and Disston Chiropractic and Rehabilitation; and pertinent employment records from the Philadelphia Sheriff's Office.  

The Board notes that the RO had difficulty obtaining the Veteran's service treatment records from his National Guard unit (see September 2006 memorandum formal finding on the unavailability of service records).   The Veteran's service treatment records were eventually found and were associated with his claims file in December 2010.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

II.  Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where a Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this appeal, because the RO has already granted staged ratings for the Veteran's disabilities, the Board will consider the propriety of the rating for each disability at each stage, as well as whether any further staged rating of each disability, pursuant to Fenderson, is warranted.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected low back disability has been evaluated under Diagnostic Code 5237, for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  In addition, the Veteran has been diagnosed with degenerative joint disease (DJD) and DDD (as reflected in the December 2008 VA examination).  DJD or arthritis is evaluated under Diagnostic Code 5242 and DDD or IVDS is evaluated under Diagnostic Code 5243. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2010).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2010).

III. Factual Background

The Veteran's service treatment records reflect that he was treated for low back pain in October 2005.  He reported that he felt a pull in his lower back while lifting a box and took some Advil.  Later, while lifting some tarps, he felt another pull, which was worse than the first.  On objective examination, there was no redness or swelling, but there was slight tenderness to palpation and limited range of motion.  The assessment was a muscle pull of the lower back.  The Veteran was advised to continue on Advil and return if his symptoms worsened.  

A December 2005 record from Dr. R..F. of Temple University indicates that the Veteran had back pain and was absent from work on December 2, 2005 and December 27, 2005.

A July 2006 Initial Medical Review - Annual Medical Certificate for the Army Reserve/National Guard indicates that the Veteran noted that he had medical problems and would be visiting a VA hospital for lower back problems that began during the Katrina deployment.  The physician's review notes indicate that the Veteran reported that he was able to perform his duties without any problems and that a work up was in progress at the VA.  A July 2006 letter from the Veteran's chiropractor (E.G.) states that the Veteran had been under his care since November 2005 and it was undetermined when he would be discharged.

The report of a February 2007 VA examination reflects the Veteran's complaints of back pain in his left lower back radiating down the back of his left leg.  He was able to walk without assistive devices and did not wear a back brace.  He said he had missed 12 days of work because of his back.  It was also noted that his activities of daily living were minimally impacted by avoiding lifting and heavy objects and avoiding bending as much as possible.  He said he had constant pain described as 6/10, which flared up with prolonged sitting, standing or walking described as 8/10.  He said he treated daily flare ups with Advil.  He reported that he was able to walk half a mile before pain forced him to stop walking.  He walked steady on his feet and said that he had never fallen.  On physical examination, active range of motion of the thoracolumbar spine was from 10 degrees of extension to 90 degrees of forward flexion.  Lateral flexion was to 10 degrees, bilaterally, and lateral rotation was to 30 degrees, bilaterally.  Passive range of motion was the same and with three repetitions, range of motion was not additionally limited by pain, fatigue, or lack of endurance.  There was no evidence of painful motion, spasm, or weakness; however, there was tenderness along the paraspinal muscles of the left lower back.  On neurologic examination, the Veteran had normal strength, sensation, and tone in his lower extremities.  Reflexes of the knees and ankles were +2 and equal.  

The February 2007 VA examiner diagnosed the Veteran with chronic lumbar strain with sciatic features and noted that the Veteran was able to carry out his duties as Deputy Sheriff for the City of Philadelphia.

A September 2007 consultation sheet filled out by Disston Chiropractic and Rehabilitation for the Army Reserve/National Guard reflects that while the Veteran was able to fire an individual assigned weapon (minimally 8 pounds) and wear a kevlar helmet, he was unable to do any of the other functional activities.   He was put on a permanent profile for chronic back pain with sciatica and it was noted that he needed a Medical Evaluation Board/Physical Evaluation Board to determine whether he met retention standards.

A December 2007 letter from Dr. R. A. reflects that an electromyography (EMG) of the Veteran's lower extremities was abnormal because of electrical evidence of a left S1 radiculopathy.  The nerve conduction portion of the study did not demonstrate any abnormalities.

A February 2008 consultation sheet filled out by Temple Northeast for the Army Reserve/National Guard indicates that the civilian provider was unable to determine if the Veteran could fire an individual weapon or wear a Kevlar helmet; however, the provider noted that the Veteran could not do any other of the functional activities listed.  He was given a temporary profile and it was noted that a MOS Medical Retention Board and Medical Evaluation Board/Physical Evaluation Board were needed to determine retention.

A March 2008 magnetic resonance imaging (MRI) from Open MRI notes the Veteran's clinical history of back pain.  The impression was "multilevel discovertebral and facet spondylosis combined mildly narrow the lateral and subarticular recesses of L3-L4 through L5-S1."

The report of a December 2008 VA examination reflects that the Veteran reported that he injured his back in 2005 while lifting heavy objects.  He said the pain had gotten worse in the last 3 months.  He indicated that his back pain was over his right lateral lumbar area and radiated into his buttocks down posterior bilateral thighs and on the left could go all the way down to his toes.  On the right side, the pain stopped at the mid thigh.  He also endorsed stiffness but denied any fatigability or lack of endurance.  He reported taking Advil daily and that over the past 3 months, he had flare-ups once or twice a week that required him to take a sick day to rest.  He said that his supervisor had assigned him a job that was mostly desk work and that he was able to perform his activities of daily living except that he avoided heavy lifting and prolonged standing. 

On physical examination, range of motion of the thoracolumbar spine was as follows:  forward flexion was limited to 30 degrees with pain beginning at 10 degrees; extension was limited to 30 degrees with pain beginning at 15 degrees; right lateral flexion was limited to 15 degrees without pain; left lateral flexion was limited to 20 degrees with pain beginning at 15 degrees; right lateral rotation was limited to 25 degrees without pain; and left lateral rotation was limited to 25 degrees without pain.  With three repetitions, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There were some paravertebral spasms in the lumbar area.  There was no atrophy of the back muscles.  Muscle strength of the flexors and extensors of the thigh, leg, and foot were 5/5 bilaterally.  Knee jerks and ankle jerks were 2/4 bilaterally.  The Veteran's March 2008 MRI was reviewed and the VA examiner diagnosed lumbosacral DJD and DDD with sciatic and residuals as noted.

A February 2009 letter from Dr. R. F. indicates that the Veteran had "severe lumbar radicolopathy [sic]", which impacted his ability to safely perform his duties as a sheriff.  The physician advised him to refrain from work.  

An April 2009 record from Jeanes Rehabiliation Services indicates that the Veteran had 25 percent of full range of motion on forward flexion, right and left lateral flexion, and right and left rotation.  Extension was "to neutral" without effort.  The assessment was slow progress and poor exercise tolerance secondary to pain.  

A May 2009 record from Temple University reflects that the Veteran reported having constant back pain and tingling and numbness in his thighs.  He also said he had weakness in his legs.  He said his legs had given way once and that he noted some gait changes.  He denied any genitourinary or gastrointestinal problems.  It was noted that he was in physical therapy and used a TENS unit.  On physical examination dorsalis pedis pulses were +2, posture was kyphotic, and gait was normal.  Range of motion was contracted due to pain behavior.  Motor examination was grade 5 throughout.  Sensations were globally diminished to light touch on the right side.  Deep tendon reflexes were symmetric and straight leg raising was negative.  The physician's impression was that the Veteran's condition was multifactorial and that certain elements sounded discogenic, such as difficulty riding in a car, while others sounded claudicatory.  An epidural steroid for diagnostic therapeutic reasons was recommended and the Veteran was given a Medrol Dosepak.  

In a May 2009 letter from Disston Chiropractic and Rehabilitation, the Veteran's chiropractor (E.G.) indicated that he began treating the Veteran in February 2006 for lumbar strain/sprain with constant stiffness.  It was noted that the Veteran had severe limitation of functional capacity and was incapable of minimal (sedentary) activity due to unremitting low back pain.  He opined that the Veteran was considered disabled and unable to work for a period over 2 years which began from February 8, 2006 to December 10, 2008.    It was further noted that the Veteran had difficulty sitting or standing for long periods of time and going up and down stairs, and that he used a cane and was instructed not to do any pushing, pulling, squatting, thrusting of any kind.  It was also noted that the Veteran had a very difficult time doing daily activities and that over time, his condition had intensified.  Finally, the chiropractor opined that the Veteran was considered to be totally disabled.  

The Veteran's employment records reflect that he retired due to disability in June 2009 and that he last worked on February 26, 2009.  It was noted that the disability began on March 3, 2009 and that prior to this disability, the Veteran worked 40 hours per week.  

The report of a July 2009 VA examination for the peripheral nerves reflects that the Veteran reported that he was able to walk about 200 feet at a stretch and that he used a cane to ambulate.  He also used a TENS unit every day and took Naprosyn for pain.  On physical examination, the Veteran had absent ankle reflexes bilaterally, diminished sensation in the S1 dermatomal patters bilateral, positive straight leg at 40 degrees with worsening radicular symptoms and mild weakness of the gastrocnemius muscle at 4/5.  The diagnostic impress was bilateral S1 radiculopathy, severe in nature.  

IV.  Legal Analysis

Considering the evidence in light of the foregoing, the Board does not find that an initial rating in excess of 10 percent prior to December 29, 2008 for the Veteran's low back disability is warranted, nor does the Board find that a rating in excess of 40 percent is warranted from that date.  The Board does find, however, that 40 percent initial ratings for lumbar radiculopathy in the right and left lower extremities are warranted from February 24, 2009.

To warrant a higher, 20 percent rating for prior to December 29, 2008, the evidence must show that the Veteran's low back disability resulted in forward flexion of the thoracolumbar spine to less than 60 degrees or combined range of motion less 120 degrees or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  In July 2006, the Veteran reported that he could perform his National Guard duties without problems despite back pain.  The February 2007 VA examination indicated that the Veteran had full range of forward flexion even after 3 repetitions.  Combined range of motion was limited to 180 degrees, which is contemplated in the 10 percent rating.  Furthermore, the VA examiner indicated that the Veteran was able to carry out his duties as a city sheriff.  

The evidence suggests that the Veteran's low back disability progressively worsened sometime after February 2007.  In this regard, the Board notes that the September 2007 consultation sheet filled out by Disston Chiropractic and Rehabilitation indicates that the Veteran was unable to perform most of the functional activities required for the National Guard and he was put on a permanent profile.  Furthermore, the December 2007 EMG showed objective evidence of left-sided radiculopathy and the March 2008 MRI showed evidence of DJD and DDD.  During the December 2008 VA examination, the Veteran reported that his low back disability had worsened in the previous 3 months (since October 2008).  Notwithstanding the foregoing, the earliest date as to which it is factually ascertainable that an increase in disability had occurred is December 29, 2008 - the date of the VA examination.  That examination showed that the Veteran had forward flexion limited to 30 degrees with pain beginning at 10 degrees, which is contemplated in the 40 percent rating.  Prior to December 29, 2008, the evidence does not show that the Veteran's low back disability met any of the criteria required for a rating in excess of 10 percent.

The Board also finds that a rating in excess of 40 percent from December 29, 2008 is not warranted.  A rating in excess of 40 percent for a lumbar spine disability requires evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  From December 29, 2008, the evidence does not reflect that the Veteran's low back disability resulted in ankylosis, favorable or unfavorable.  In December 2008, forward flexion of the thoracolumbar spine was to 30 degrees with pain beginning at 10 degrees; in April 2009, forward flexion was estimated to be 25 percent of normal range of motion.  

Furthermore, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support disability ratings in excess of those already assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Even with repeated testing during the February 2007 and December 2008 VA examinations, the examiners noted that there was no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  

The Board has also considered the criteria set forth in the Formula for Rating IVDS Based on Incapacitating Episodes.  There is evidence that the Veteran missed 2 days of work in December 2005 due to back pain and during the February 2007 VA examination, the Veteran reported that he had missed 12 days of work because of his back.  During the December 2008 VA examination, he indicated that he had flare-ups 1-2 times per week and that he took sick days from work so that he could rest.  The medical evidence, however, does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant higher evaluations.  

Furthermore, as noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a (2010).  Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 (2010), for rating the sciatic nerve.  As noted above, the RO assigned separate 30 percent ratings for lumbar radiculopathy in the right and lower extremities under DC 8521, for rating the popliteal nerve.  Hence, the Board will consider both criteria.

Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

Under DC 8521, mild paralysis of the popliteal nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis of the sciatic nerve warrants a 40 percent rating, but requires foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.

In this case, the Board finds that separate, compensable ratings for radiculopathy are not warranted prior to February 24, 2009; however, a higher, 40 percent rating is warranted for each lower extremity from that date.  

Prior to February 24, 2009, the Board notes that the Veteran initially complained of pain radiating into his left lower extremity; however, on February 2007 neurologic examination, he had normal strength, sensation, and tone.  Reflexes were +2 and equal and he was able to walk half a mile without any assistance.  During the December 2008 VA examination, the Veteran complained of pain radiating into both lower extremities.  On the right side, the pain stopped at his mid thigh and on the left side, the pain could go all the way to his toes.  On physical examination, muscle strength in his lower extremities was 5/5 and knee and ankle jerk reflexes were normal.  The Veteran was able to walk without any assistance devices.  The Board notes that the December 2007 EMG showed findings consistent with left S1 radiculopathy; however, none of the evidence prior to February 24, 2009 demonstrates that the Veteran had any functional impairment associated with his neurological complaints that would warrant a separate, compensable rating for either lower extremity.  

In a February 24, 2009 letter, Dr. R.F. stated that the Veteran had "severe" radiculopathy; however she did not provide any findings associated with her conclusion.  In May 2009, the Veteran's dorsalis pedis pulses were +2 (normal) and his gait was normal.  Deep tendon reflexes were symmetric and motor examination was normal.  The physician noted sensations were globally diminished to light touch on the right side.  In July 2009, ankle reflexes were absent bilaterally and there was diminished sensation in the S1 dermatomal patterns and positive straight leg at 40 degrees with radicular symptoms and mild weakness of the gastrocnemius muscle at 4/5.  The July 2009 VA examiner opined that the Veteran had bilateral S1 radiculopathy, severe in nature.  

In this case, the RO assigned separate 30 percent ratings for each lower extremity under DC 8521, for severe incomplete paralysis of the popliteal nerve.   Under DC 8521, a higher, 40 percent rating is only warranted for complete paralysis, which has not been shown in this case.  Under DC 8520, however, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate, 40 percent rating is warranted for each lower extremity under DC 8520.  A higher, 60 percent rating is not warranted, however, because there is no evidence of severe incomplete paralysis with muscular atrophy.  

The Board has considered the Veteran's complaints of low back pain radiating into his lower extremities.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Board finds the objective medical findings are more persuasive which, as indicated above, do not support ratings higher than those assigned.  

The Board has also considered whether the Veteran's low back disability and lumbar radiculopathy in the lower extremities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disabilities on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of the disabilities on appeal, pursuant to Fenderson (cited above); that an initial rating in excess of 10 percent for the Veteran's low back disability is not warranted prior to December 29, 2008; that a rating in excess of 40 percent for the low back disability is not warranted from December 29, 2008; and that 40 percent, but no higher, ratings are warranted for lumbar radiculopathy of the right and left lower extremities from February 24, 2009.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

An initial rating in excess of 10 percent prior to December 29, 2008 for chronic lumbar strain with DDD is denied.

A rating in excess of 40 percent from December 29, 2008 for chronic lumbar strain with DDD is denied.

A 40 percent rating from February 24, 2009, for lumbar radiculopathy in the right lower extremity is granted, subject to the legal authority governing the payment of VA compensation.


A 40 percent rating from February 24, 2009, for lumbar radiculopathy in the left lower extremity is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


